Opinion,
Mr. Justice Clark :
Under the twenty-third section of the act of May 8,1854, P. L. 621, a board of school directors has the power to dismiss a teacher in its employment, for incompetency, cruelty, negligence, or immorality; and this power was expressty reserved in the contract in suit. In Whitehead v. School Dist., ante, 418, a case from Westmoreland county, heard at the present term, we held that a board of school directors, as a deliberative body intrusted with the government of the common schools, had jurisdiction under the act to pass upon any charge of this kind, and in its determination was held merely to the exercise of good faith. We said, in substance, that by the fact of his employment the teacher submitted himself to the jurisdiction of the board, upon any charge of incompetency, cruelty, negligence, or immorality, which might be preferred against him; and that the action of the board, if it be properly entered upon the minutes in the form and manner required by the statute, in case of a dismissal is conclusive, unless the board can be shown to have acted corruptly or in bad faith, or to have clearly abused its powers.
The board, by the statute, is empowered both to employ teachers, and for any one of these causes to dismiss them. It would greatly impair the government and efficiency of the common schools, if the honest judgment and discretion of the board, exercised in good faith, could be reviewed and reversed by a jury. Such a policy would place the practical management and control of the schools on very precarious and uncertain ground. Every consideration of private interest, dr of public policy, requires that this quasi-judicial power of the board should be recognized. The absolute impossibility of placing the jury in the position of the school board, with the school and its instructor before them, demonstrates the fact that it would be unwise and impracticable to do otherwise.
*558Of course, as suggested by the superintendent of public instruction, “ the removal of teachers is in all cases to be verjr cautiously effected. The law specifies the causes for dismissal; and it is alike due to the dignity of the board and the rights of teachers, that no one should be displaced except on the clearest proof, and after thorough investigation if necessary: ” School Laws & Dec., 1887, 48. And it is equally true that a teacher wronged in this respect, that is to say, through fraud or oppression, may seek redress by suit against 'the members of the board for damages. But the control and government of the schools is given to the board of directors, who have peculiar opportunities of judging, and their action, if taken in good faith- is final.
This board of school directors investigated the charge of incompetency, by personal visitation of the school in their official capacity, and decided the question, in the teacher’s presence, upon their own knowledge of what they saw and heard. The decision of the board to dismiss was regularly entered upon the minutes, in the .form prescribed by the statute, and the minutes were of course the proper evidence of the fact. In this view of the case, it is plain that, in the absence of any evidence that the members of the .board acted corruptly or in bad faith, or that they were guilty of any clear abuse of their powers, the jury should have been instructed, at the defendant’s request, to find for the defendant.
The judgment is reversed.*

 This was the last opinion delivered by Mr. Justice Clark. He was last on the Bench on November 6, 1891; on November 20th, he died. See proceedings In Memoriam, 144 Pa. xxi.